Citation Nr: 1408927	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee osteoarthritis, to include as secondary to service-connected left knee, status post total knee replacement.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing, and a transcript of this hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In an August 2013 statement, the Veteran has raised claims for an increased evaluation for his service-connected bilateral hearing loss and left knee condition; for service connection for bilateral tinnitus, a dental condition, a heart condition, a skin condition and bilateral lower extremity peripheral neuropathy, as due to Agent Orange exposure; and for a back condition secondary to his service-connected left knee condition.  These claims have been raised by the record, but not adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In March 2009, the Veteran underwent a VA examination to determine the etiology of his right knee disability.  The examiner performed a physical examination, made objective findings and provided an opinion on whether the Veteran's right knee was caused or aggravated by his service-connected left knee, status post total knee replacement.  Although the examiner opined as to the Veteran's secondary service connection claim for his right knee disability, the examiner did not address whether the Veteran's right knee was service-connected on a direct basis.  See 38 C.F.R. § 3.303 (2013); see also Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994).  In his October 2009 notice of disagreement, the Veteran contends that, in addition to being aggravated by his left knee disability, his right knee disability was also directly related to his period of active duty service.  Therefore, as the Veteran argues that this right knee disability is directly and secondarily related to his active duty service, the Board finds that on remand, the examiner must provide an addendum to this March 2009 opinion on whether the Veteran's right knee disability is etiologically-related to his active duty service.  

The Board also observes that the Veteran indicated, during his December 2013 Board hearing, that his private orthopedic surgeon, Dr. Borja, had recent records related to his right knee disability.  On remand, the Veteran should be afforded an opportunity to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his right knee disability that are not currently of record, including any relevant private treatment records from Dr. Borja.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  After completing the above, the RO/AMC should obtain an addendum opinion to the March 2009 examination for the Veteran's right knee disability by the same examiner or another examiner if she is not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that any right knee disability is etiologically-related to the Veteran's period of active duty service?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms while on active duty and since that time even when not documented in his medical records.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



